CULPEPPER, Judge.
This case bearing No. 43,103 on the docket of the Nineteenth Judicial District Court, Parish of East Baton Rouge, is a companion case to suit No. 43,102 from the same Court. The issues presented on appeal to this Court are identical in both cases and therefore for the reasons assigned in the judgment of this Court, 116 So.2d 175, handed down this date in suit No. 43,102 the judgment of the lower Court in suit No. 43,103 is likewise affirmed and plaintiff’s suit is dismissed at his cost.